DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 21-28 are pending and have been examined in this application, claims 1-20 are cancelled, claims 21-28 are new. 
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery box being provided in a vault should be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 25 is objected to because of the following informalities:  
Claim 25 lines 6-7 “and at least one lens disposed on each of adjustable LED emitter” appears to be missing a word and should be --and at least one lens disposed on each of the plurality of adjustable LED emitters--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 22 “said power system” lacks antecedent basis, and should be –said power supply--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160169501 A1) to Cryan in view of (US 20170099828 A1) to Ronning and (US 5072216 A) to Grange.
In regards to claim 21, Cryan teaches a system for avoiding avian collisions with powerlines mounted on a powerline pole wherein said system comprises:
	a power supply (Cryan; 60); a light system (Cryan; 52. 56, interior of 51, 54) comprising; a junction box (Cryan; interior of housing 51, see FIG 2b which contains 53) that splits power from said power supply (Cryan; power supply coupler 56 provides power to each LED 52); a plurality of adjustable LED emitters disposed in said junction box (Cryan; see FIG 2b with LEDs 52 inside the interior of housing 51, which can be adjusted to emit a wavelength between 200nm – 400nm); at least one optical lens disposed on said at least one adjustable LED emitter adapted to focus light on said powerlines (Cryan; focusing lenses 54); a power connection that connects said power supply to said junction box (Cryan; coupler 56); an independent structure (Cryan; housing 51) that is independent of and positioned below a top of said powerline pole and below said powerlines (Cryan; power lines and powerline pole not positively claimed; see FIG 1 where 50, 51 is positioned below a top of a structure to be illuminated, upper 12, independent of the structure to be illuminated, upper 12), wherein said light system is connected to said independent structure (Cryan; 51 is independent, system is connected to 51, system being 52, 54, interior of 51, 56) so that said plurality of adjustable LED emitters in said light system is connected to said independent structure so that said plurality of adjustable LED emitters in said light system are adapted to emit light in an upwards direction and illuminate said powerlines from below to avoid said avian collisions with said powerlines (Cryan; powerlines and powerline pole not positively claimed, Cryan’s 51 is adapted to be positioned beneath a target to be illuminated, with a plurality of adjustable LEDs 52, in order to illuminate in an upwards direction to avoid avian collisions with a target structure).
	Cryan fails to explicitly teach wherein at least one adjustable LED emitter of said plurality of adjustable LED emitters is adapted to emit a same wavelength of light and a different wavelength of light of a remaining number of adjustable LED emitters of said plurality of adjustable LED emitters; and wherein said junction box is adapted to supply equal power to each adjustable LED emitter of said plurality of adjustable LED emitters.
	Ronning teaches wherein at least one adjustable LED emitter of said plurality of adjustable LED emitters is adapted to emit a same wavelength of light and a different wavelength of light of a remaining number of adjustable LED emitters of said plurality of adjustable LED emitters (Ronning; [0045] where the LEDs emit identical wavelengths or include a mixture of wavelengths, or both when grouped with similar wavelengths). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cryan such that the LEDs are adjustable to emit both same and different wavelengths as taught by Ronning. The motivation for doing so would be to provide a variety of wavelengths and settings to account for different species of birds as well as different times of day. 
	Cryan as modified by Ronning fail to explicitly teach said junction box is adapted to supply equal power to each adjustable LED emitter of said plurality of adjustable LED emitters.
	Grange teaches wherein said junction box (Grange; 12) is adapted to supply equal power to each light (Grange; 20, 20A, 20B) (Grange; the power track has parallel conductors, which would supply equal power or voltage drops per resistor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cryan as modified by Ronning such that the junction box provided power in parallel to each light such as taught by Grange. The motivation for doing so would be to ensure that the power source can independently power each light such that the lights can be removed, damaged, or replaced without the other lights going out.
 
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160169501 A1) to Cryan as modified by (US 20170099828 A1) to Ronning and (US 5072216 A) to Grange as applied to claim 21 above, in further view of (US 20010055206 A1) to Liao.
In regards to claim 22, Cryan as modified by Ronning and Grange teach the system of claim 21, but fail to explicitly teach wherein said power system is a battery box.
Liao teaches wherein said power system is a battery box (Liao; battery [0013-0014] 24, 34 supplied by solar panel 30).
Cryan, Ronning, Grange, and Liao are analogous art from similar fields of endeavor, i.e. illumination devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cryan, as modified by Ronning and Grange such that it utilizes a battery box supplied by a solar panel such as the one taught by Liao. The motivation for doing so would be to provide an independent power source for the lighting system that would not interfere with the structure being illuminated, as well as providing long term power storage and illumination.

In regards to claim 23, Cryan as modified by Ronning, Grange, and Liao teach the system of claim 22 further comprising a solar panel (Liao; solar panel 30) connected to said battery box that provides power to said battery box (Liao; see FIG 3).

In regards to claim 24, Cryan as modified by Ronning, Grange, and Liao teach the system of claim 22 but Cryan fails to teach wherein said battery box is enclosed in a vault. 
Liao teaches wherein said battery box (Liao; battery [0013-0014] 24, 34 supplied by solar panel 30) is enclosed in a vault (Liao; steel casing 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cryan as modified by Ronning, Grange, and Liao such that the power source or battery box is enclosed in a vault such as further taught by Liao. The motivation for doing so would be to ensure the battery box is secured and safe from external weather, as well as inhibited from tampering by wildlife or unauthorized persons.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160169501 A1) to Cryan in view of (US 20130298845 A1) to Blanchard and (US 20170099828 A1) to Ronning.
In regards to claim 25, Cryan teaches a method of illuminating a structure to avoid avian collusions with said powerlines comprising: 
	providing an independent structure that is independent of and positioned below a top of said structure to be illuminated (Cryan; 51 is an independent structure positioned below a structure to be illuminated; uppermost 12); providing a light system having a junction box (Cryan; light system 52, 54, interior of 51 with 53, 56, the junction box being the interior of 51 with 53), a plurality of adjustable LED emitters disposed in said junction box (Cryan; see FIG 2b with LEDs 52 inside the interior of housing 51, which can be adjusted to emit a wavelength between 200nm – 400nm), and at least one lens disposed on each of adjustable LED emitter of said plurality of adjustable LED emitters (Cryan; focusing lenses 54); connecting said light system to said independent structure (Cryan; 52, 54, 56 interior of 51 is connected to the independent structure 51); providing a power supply (Cryan; 60); providing power to said junction box via a power connection that connects said power supply to said light system (Cryan; through coupler 56), and wherein said junction box splits power from said power supply (Cryan; power has to be split through coupler 56 in order to power each of the LEDs 52); providing power to said plurality of adjustable LED emitters from said junction box (Cryan; power is supplied from 60, through 56, to each of 52); focusing light illuminated from said light system mounted on said independent structure in an upwards direction from below said structure to be illuminated and illuminating said structure to be illuminated to avoid said avian collusions with said powerlines (Cryan; Cryan’s 51 is positioned beneath a target to be illuminated, with a plurality of adjustable LEDs 52, in order to illuminate in an upwards direction to avoid avian collisions with a target structure).
	Cryan fails to explicitly teach the method where the structure to be illuminated is a powerline mounted to a powerline pole, and adjusting at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a same wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters; adjusting said at least oneadjustable LED emitter of said plurality of adjustable LED emitters to have a different wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters.
	Blanchard teaches the method where the structure to be illuminated is a powerline mounted to a powerline pole (Blancahrd; the light 13 meant to illuminate powerlines 12 to divert birds from flying into the power lines, [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the light system of Cryan such that it can illuminate powerlines connected to a poweline pole. The motivation for doing so would be to provide a similar avian deterrant system on a variety of structures which have similar issues of needing to deter birds from flying into them.
	Cryan as modified by Blanchard fail to explicitly teach adjusting at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a same wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters; adjusting said at least oneadjustable LED emitter of said plurality of adjustable LED emitters to have a different wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters.
	Ronning teaches adjusting at least one adjustable LED emitter of said plurality of adjustable LED emitters to have a same wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters; adjusting said at least oneadjustable LED emitter of said plurality of adjustable LED emitters to have a different wavelength of light as remaining adjustable LED emitters of said plurality of adjustable LED emitters (Ronning; [0045] where the LEDs emit identical wavelengths or include a mixture of wavelengths, or both when grouped with similar wavelengths).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cryan as modified by Blanchard such that the LEDs are adjustable to emit both same and different wavelengths as taught by Ronning. The motivation for doing so would be to provide a variety of wavelengths and settings to account for different species of birds as well as different times of day. 

Claim 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20160169501 A1) to Cryan as modified by (US 20130298845 A1) to Blanchard and (US 20170099828 A1) to Ronning, in further view of (US 20010055206 A1) Liao.
In regards to claim 26, Cryan as modified by Blanchard and Ronning teach the method of claim 25 but fail to teach wherein said providing a power supply is providing a battery box.
Liao teaches wherein said providing a power supply is providing a battery box (Liao; battery [0013-0014] 24, 34 supplied by solar panel 30).
Cryan, Ronning, Grange, and Liao are analogous art from similar fields of endeavor, i.e. illumination devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cryan, as modified by Blanchard and Ronning such that it utilizes a battery box supplied by a solar panel such as the one taught by Liao. The motivation for doing so would be to provide an independent power source for the lighting system that would not interfere with the structure being illuminated, as well as providing long term power storage and illumination.

In regards to claim 27, Cryan as modified by Blanchard, Ronning, and Liao teach the method of claim 26 further comprising providing a solar panel (Liao; solar panel 30) and connecting said solar panel to said battery box, wherein said solar panel provides power to said battery box (Liao; see FIG 3 where the solar panel and battery box are connected, and the solar panel providing power to the battery box).

In regards to claim 28, Cryan as modified by Blanchard, Ronning, and Liao teach the method of claim 26 but Cryan fails to teach further comprising enclosing said battery box in a vault.
	Liao teaches further comprising enclosing said battery box (Liao; battery [0013-0014] 24, 34 supplied by solar panel 30) in a vault (Liao; steel casing 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Cryan as modified by Blanchard, Ronning, and Liao such that the power source or battery box is enclosed in a vault such as further taught by Liao. The motivation for doing so would be to ensure the battery box is secured and safe from external weather, as well as inhibited from tampering by wildlife or unauthorized persons.
Response to Arguments
Applicant’s arguments with respect to claim(s) 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023.  The examiner can normally be reached on Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                        
/TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647